Citation Nr: 0619519	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-31 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric condition, to include post traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to August 
1991.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for post traumatic stress disorder with bipolar 
disorder.  

The appellant was afforded a personal hearing at the RO 
before the undersigned Veterans Law Judge in April 2006.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in November 1998, the RO denied 
service connection for a nervous condition based on a finding 
that service medical records were negative for treatment of 
any nervous condition, to include PTSD, and that the 
veteran's PTSD was related to childhood experiences.  The 
veteran perfected an appeal.  In April 1999, he withdrew that 
appeal.  

2.  The evidence received since the November 1998 decision is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection of an acquired psychiatric 
condition, to include PTSD.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied service 
connection for a nervous condition, including PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§ 5104 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  As the issue of whether new and material 
evidence has been received has been resolved in the veteran's 
favor, analysis of whether VA has satisfied the duties to 
notify and assist is not in order.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. §§ 3.304(f) (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.

Service connection for a nervous condition was initially 
denied in November 1998.  Evidence of record at that time 
showed that the veteran's service medical records were absent 
for treatment of any nervous condition, but that the veteran 
had been treated after service for depression, attention 
deficit with hyperactivity, and polysubstance abuse.  A 
September 1998 general psychiatric examiner (J.S.) provided a 
diagnosis of chronic PTSD most likely based on early 
childhood abuse and neglect and exacerbated by the 
difficulties of trying to negotiate military service with a 
major psychiatric disorder.  The basis for the RO's November 
1998 disallowance was that the service medical records were 
negative for a nervous condition and PTSD was related to 
childhood experiences.  

In a November 2002 letter, a VA psychiatrist provided 
diagnoses of bipolar I disorder, PTSD - prolonged, and 
attention deficit disorder.  In this letter, the physician 
(P.Z.) stated that it was probable that the veteran's 
underlying psychiatric disabilities were exacerbated during 
his active service and that the veteran's use of illegal 
substances may have been a form of self-medication.  

The November 2002 letter constitutes evidence not been 
previously submitted to VA decision makers.  The letter is 
not cumulative or redundant, but rather corroborates 
previously submitted evidence that the veteran's psychiatric 
condition, including PTSD, was aggravated by his active 
service.  This letter also goes to the reason for the prior 
disallowance because it tends to prove that the veteran's 
claimed PTSD existed prior to service and was aggravated by 
service.  A reasonable possibility of substantiating the 
veteran's claim has been raised.  The newly submitted 
November 2002 letter from the VA psychiatrist is therefore 
new and material evidence, and the claim for service 
connection for an acquired psychiatric condition, including 
PTSD, is reopened.  




ORDER

New and material evidence having been presented, the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge that he received psychiatric treatment 
during service and that evidence of such had not been 
associated with his claims file.  The veteran testified that 
this treatment occurred at the main hospital in Frankfurt, 
Germany, which he believed was known as the 97th General 
Hospital or the 97th field hospital.  Upon review of the 
service medical records the Board finds an undated 
consultation sheet, standard form 513, that references 
December 28, 1989 psychiatric treatment at the "97th."  
This document also states that the veteran brought paperwork 
back to the Friedburg Medical Clinic.  The record is absent 
for any other evidence of this treatment.  On remand, every 
attempt should be made to obtain any medical record, to 
include psychiatric records, from the 97th Hospital and the 
Friedberg Medical Clinic.  

Evidence of record contains numerous psychiatric diagnoses, 
including PTSD, bipolar disorder, attention deficit disorder, 
and major depression.  In a September 1998 VA psychiatric 
examination report, a psychiatrist diagnosed the veteran as 
suffering from PTSD resulting from childhood experiences.  
This physician also stated the veteran's PTSD was exacerbated 
by difficulties in trying to negotiate military service with 
a major psychiatric disorder.  In a November 2002 letter, a 
VA psychiatrist stated that the veteran's underlying 
psychiatric disabilities were exacerbated by his service.  
Thus, the record presents a complicated picture of numerous 
psychiatric disorders and is unclear as to the nature of the 
association of the veteran's military service with these 
disorders.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment of the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  As such, a psychiatric 
examination of the veteran is necessary in order that a 
decision may be made on the his claim for service connection.  
38 C.F.R. § 3.159 (c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional service medical records showing 
psychiatric treatment from the 97th 
General Hospital (or field hospital) and 
the Friedberg Medical Clinic in Germany.  
Again, the veteran has reported that he 
received psychiatric treatment at the 97th 
Hospital during service and service 
medical records refer to December 1989 
treatment by a psychiatrist at "the 
97th" and state that records from such 
treatment were brought to the Friedberg 
Medical Clinic.  All efforts to obtain 
these records should be fully documented, 
and if the records are not available, a 
negative report should be obtained from 
the appropriate department.

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, schedule 
the veteran for a VA examination by a 
psychiatrist.  The claims file must be 
made available to the doctor, and the 
doctor should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  

(a)  The psychiatrist should provide 
diagnoses of all current psychiatric 
disorders found to be present and an 
opinion as to the date of onset of any 
such disorders.

(b)  The psychiatrist should state whether 
it is at least as likely as not (ie. a 50 
percent probability) that any current 
psychiatric disorder had its onset during 
service or is related to any in-service 
disease or injury.

(c)  The psychiatrist should state whether 
any current psychiatric disorder 
(including PTSD) pre-existed the veteran's 
entry onto active service, and if so, 
whether it increased in severity during 
active service.  If the psychiatrist 
determines that the disorder did increase 
in severity during the veteran's active 
service, he or she should state whether 
that increase in severity was due to the 
natural progression of the disorder.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


